Title: To Thomas Jefferson from Jacob Coleman, 20 August 1806
From: Coleman, Jacob
To: Jefferson, Thomas


                        
                            
                            
                            Philadelphia Gaol August 20th 1806
                        
                        The petition of Jacob Coleman most respectfully represents
                        That your petitioner was convicted on his own confession at the last Circuit Court of the United States
                            holden for the District of Pennsylvania April Sessions 1806 of having taken from the Mail of the United States the sum of
                            one hundred and thirty dollars, and was sentenced to receive publickly twenty stripes and to be imprisoned for the space
                            of five years, in conformity to the laws of the United States—
                        That your Excellency was pleased to remit and pardon that part of the sentence which ordered the public
                            whipping—
                        Your petitioner begs leave again to call your Excellency’s attention to his unhappy situation and to implore
                            the further extension of the prerogative of mercy lodged by the Constitution in the hands of the President of the United
                            States. Your Petitioner omits to mention his deep repentance for the crime he has committed, sensible that pretensions of
                            that kind are easily made and often insincere; for satisfaction on this head he can only refer to his former course of
                            life and his conduct in confinement—
                        He hopes that it may not be considered impertinent in him to represent to your Excellency, that deprived by
                            his confinement of the means as well as opportunity to earn a subsistence, he unwillingly adds, by their contribution to his maintenance, to the labour of his aged Parents who are
                            already struggling under difficulties to support themselves and their other children. It is with the most poignant grief
                            he adds that the health of his mother has been effected, and her life continues in danger from the misconduct and
                            consequent punishment of Your Petitioner
                        In conclusion, he earnestly intreats your Excellency’s consideration of the matters he has thus briefly
                            stated; he does not attempt to excuse his offence; he feels and acknowledges it’s enormity. it will however be recollected
                            that he has suffered an imprisonment of several months in the hot season of the year: he hopes that his course of life
                            previous to the perpetration of the deed for which he now suffers, the respectable example of his parents, and the
                            recollection of his own sufferings, will induce your Excellency to beleive that his enlargement will be attended by a
                            reformation in his future life and conversation—And as in duty bound your Petitioner shall ever pray &c
                        
                            Jacob Coleman
                            
                        
                    